United States Securities and Exchange Commission Washington, DC 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934: For the quarterly period ended: September 30, 2007 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934: For the transition period from to Commission file number:000-32490 HYPERDYNAMICS CORPORATION (Exact name of registrant as specified in its charter) Delaware 87-0400335 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) One Sugar Creek Center Blvd., # 125 Sugarland, Texas 77478 (Address of principal executive offices, including zip code) 713-353-9400 (registrant's principal executive office telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act) LargeAcceleratedFiler o AcceleratedFiler x Non-AcceleratedFiler o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YESoNO x APPLICABLE ONLY TO CORPORATE ISSUERS As of November 13, 2007, 55,610,025 shares of common stock, $0.001 par value, were outstanding. Transitional Small Business Disclosure Format (check one): Yes o No x Table of Contents Part IFinancial Information Item 1Financial Statements Consolidated Balance Sheets at September 30, 2007 And June 30, 2007 2 Consolidated Statements of Operations for the three months ended September 30, 2007 and 2006 3 Consolidated Statements of Cash Flows for the three months ended September 30, 2007 and 2006 4 Notes to Consolidated Financial Statements 6 Item 2Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3Quantitative and Qualitative Disclosures About Market Risk 17 Item 4Controls and Procedures 17 Part IIOther Information Item 1Legal Proceedings 18 Item 1ARisk Factors 18 Item 2Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 6Exhibits 19 Signatures 19 Table of Contents HYPERDYNAMICS CORPORATION CONSOLIDATED BALANCE SHEETS (In Thousands, Except Number of Shares and Per Share Amounts) (Unaudited) September30, June30, 2007 2007 ASSETS Current assets: Cash $ 2,323 $ 618 Restricted certificate of deposit 75 75 Trade accounts receivable, net of allowances for doubtful accounts of $4 and $0 96 109 Subscription receivable - 5,250 Deposit on acquisition of oil and gas assets - 374 Accounts receivable – related party 2 3 Prepaid expenses and other current assets 215 196 Total current assets 2,711 6,625 Property and equipment, net of accumulated depreciation of $167 and $149 479 366 Oil and gas properties: Evaluated properties, using full cost accounting, net of accumulated depreciation and depletionof $285 and $174 2,249 204 Unevaluated properties excluded from amortization 4,464 4,279 Other assets 6 6 Total assets $ 9,909 $ 11,480 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Installment debt – current portion $ 121 $ 375 Accounts payable and accrued expenses 1,352 747 Accounts payable seismic data 650 650 Accounts payable related party 55 53 Stock payable 95 95 Asset retirement obligation, current 86 84 Dividends payable 372 372 Dividends payable to related party 270 245 Total current liabilities 3,001 2,621 Asset retirement obligation, non current 122 44 Installment debt, non current 25 - Deferred rent 85 89 Total liabilities 3,233 2,754 Commitments and contingencies - - Shareholders' equity: Convertible preferred stock, par value $0.001; stated value $1,000; 20,000,000 authorized Series A - 1,945 shares issued and outstanding - - Series B - 2,725 shares issued and 2,487 shares outstanding - - Common stock, $0.001 par value, 250,000,000 shares authorized; 55,520,371 and 54,467,902 shares issued and outstanding 56 54 Additional paid-in capital 60,285 59,045 Accumulated deficit (53,665 ) (50,373 ) Total shareholders' equity 6,676 8,726 Total liabilities and shareholders' equity $ 9,909 $ 11,480 (See accompanying notes to consolidated financial statements) 2 Table of Contents HYPERDYNAMICS CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Number of Shares and Per Share Amounts) (Unaudited) ThreeMonthsEnded September30, September30, 2007 2006 Revenues Oil and gas sales $ 314 $ 325 Costs and expenses Lease operating expense 854 176 Accretion expense 5 - Depreciation, depletion and amortization from oil and gas properties 113 22 Other operational costs 152 119 Selling, general and administrative – related party 29 - Selling, general and administrative 2,452 1,997 Gain from sale of assets - (8 ) Depreciation, administrative properties 22 7 Total 3,627 2,313 Loss from operations (3,313 ) (1,988 ) Other income (expense) Interest expense (2 ) (870 ) Interest income 38 23 Gain on settlement of debt 10 - Total other income (expense) 46 (847 ) Net loss (3,267 ) (2,835 ) Preferred stock dividend to related party (25 ) (27 ) Net loss chargeable to common shareholders $ (3,292 ) $ (2,862 ) Basic and diluted loss per common share $ (0.06 ) $ (0.06 ) Weighted average shares outstanding 55,330,976 47,348,990 (See accompanying notes to consolidated financial statements) 3 Table of Contents HYPERDYNAMICS CORPORATION Consolidated Statements of Cash Flows (In thousands, except number of shares and per share amounts) (Unaudited) Three months ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (3,267 ) $ (2,835 ) Adjustments to reconcile net income to net cash provided by (used in) operating activities Depreciation, depletion and amortization 135 29 Accretion 5 - Common stock issued for services 139 101 Employee stock options 682 811 Gain on settlement of debt (10 ) - Gain on sale of assets - (8 ) Bad debt expense 4 31 Amortization of discount and financing costs on convertible debenture - 747 Changes in operating assets and liabilities: Accounts receivable 9 (66 ) Accounts receivable – related party 1 - Other current assets (19 ) (34 ) Accounts payable and accrued expenses 548 135 Deferred rent (4 ) 33 Net cash used in operating activities (1,777 ) (1,056 ) CASH FLOWS FROM INVESTING ACTIVITIES Investment in oil & gas properties (1,549 ) (20 ) Purchase of property and equipment (105 ) (105 ) Proceeds from the sale of assets - 36 Net cash used in investing activities (1,654 ) (89 ) CASH FLOWS FROM FINANCING ACTIVITIES Stock sold for cash 135 - Collection of stock subscription receivable 5,250 - Proceeds from convertible notes - 1,820 Proceeds from installment debt 47 57 Payments on installment debt (296 ) (39 ) Net cash provided by financing activities 5,136 1,838 Net increase in cash 1,705 693 Cash at beginning of period 618 3,435 Cash at end of period $ 2,323 $ 4,128 (See accompanying notes to consolidated financial statements) 4 Table of Contents HYPERDYNAMICS CORPORATION Consolidated Statements of Cash Flows (Continued) (In thousands, except number of shares and per share amounts) (Unaudited) Threemonthsended September30, 2007 2006 SUPPLEMENTAL DISCLOSURES Interest paid in cash $ 2 $ 264 Income taxes paid in cash - - NON-CASH TRANSACTIONS Conversion of notes payable to common stock $ - $ 2,475 Accounts payable for oil and gas properties 59 - Preferred stock dividend requirement 25 27 Note payable for fixed assets 30 - Debt discount on convertible debt - 450 Stock issued for purchase of working interest in oil and gas properties 285 - (See accompanying notes to consolidated financial statements) 5 Table of Contents HYPERDYNAMICS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation The unaudited consolidated financial statements of Hyperdynamics Corporation ("Hyperdynamics") have been prepared in accordance with accounting principles generally accepted in the United States and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in Hyperdynamics' latest Annual
